DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection of 06/02/2021.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/25/2021, has been entered.

Response to Amendment/Remarks
Applicant’s remarks in an amendment filed August 05, 2021, with respect to the rejection of claims 1-10, have been fully considered and as a result claims 1-10, are now indicated as allowable.  The rejection of claims 1-10, has been withdrawn.  
Claims 1-10, are allowed.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance:  The closest prior art made of record include references cited in the notice of references.  The claim 10, is allowable over the prior arts since the references taken either individually or in 
The closest prior arts of record included in the notice of references cited, include 
Fathollahi (2016/0094263), Rayner (2018/0237214), and Mora et al (2020/0098498). Fathollahi discloses a rectangular shaped protective case (shell) (element 200, figs. 2, 4, 6) having front and back face walls 210, 220 and left-side and right-side walls 230, 240 and top-side and bottom-side walls 250, 260, respectively, and are adjacent to the rear surface that provide support to rear surface of electronic device (para. 0028).  The shell constructively provides a number of walls forming a space that can supports an electronic device into it.  
Rayner discloses an inner wall that provides a grid of raised bumps (pips 351, fig. 2) provide cushioning between the rear surface of the electronic device and the inner wall (paras. 0239, 0421).  
Mora discloses a protective case for electronic devices having slot formed in the case (element 116) configured to retain adaptor in the slot (fig. 10).  
The above noted references disclose features that either in itself or in combination, fail to anticipate or render the above allowable feature for structurally forming a compartment wherein the inner surface of the outer wall and the outer surface of the inner wall are configured to form with the inner wall a compartment (space) adjacent the rear surface of the electronic device outer surface of the inner wall, obvious.  Claims 2-10, further limit allowable claim 1, and therefore are also allowable.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUTBUDDIN GHULAMALI whose telephone number is (571) 272-3014.  The examiner can normally be reached on 7:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571 272 3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  For questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUTBUDDIN GHULAMALI/ 
Primary Examiner, 
Art Unit 2632.